COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:       In re Callie Sheard

Appellate case number:     01-15-01027-CV

Trial court case number: 2012-01222J

Trial court:               313th District Court of Harris County

        On December 7, 2015, relator, Callie Sheard, filed a petition for a writ of mandamus.
Relator’s petition fails to include a certification in compliance with Texas Rule of Appellate
Procedure 52.3(j). See In re Norman, No. 01-10-00915-CV, 2011 WL 286159, at *1 (Tex.
App.—Houston [1st Dist.] Jan. 27, 2011, orig. proceeding) (citing In re Butler, 270 S.W.3d 757,
758 (Tex. App.—Dallas 2008, orig. proceeding)). Accordingly, if she desires to proceed with
her original proceeding, relator must file a proper certification within 10 days of the date of
this order. If a proper certification is not filed, relator’s petition for a writ of mandamus will be
denied.
        Further, relator has filed a “Motion to Stay Proceedings Pending Relator’s Petition for
Writ of Mandamus,” requesting that we stay the trial court proceedings. The motion is granted.
The trial court proceedings in cause no. 2012-01222J, In the Interest of E.A.P., a Child, in the
313th District Court of Harris County, are stayed. The stay is effective until disposition of the
petition for a writ of mandamus or further order of this Court.
       The Court requests a response to the petition from the real parties in interest. The
response, if any, is due to be filed with this Court no later than 14 days of the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: December 8, 2015